Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/29/2021, has been entered into the record. 
Claims 1-5, 7-12 and 20-28 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the gate" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It appears that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 20-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN101369082A, provided on the IDS received 5/28/2020; using English translation provided by the Examiner), hereafter referred to as Guo, in view of Lee (US Pub. No. 2016/0233285 A1).

As to claim 20, Guo discloses an active device substrate (fig 2 and [0052]), comprising:
a substrate (substrate 300);
a first scan line (212a), a second scan line (212b) and a data line (214), disposed on the substrate (300);

a first semiconductor channel layer (active portion 216a between the source and drain region);
a first gate (fig 2, portion of 212a overlapped the semiconductor layer 216a), overlapped with the first semiconductor channel layer (216a) and electrically connected to the first scan line (line portion of 212a);
a first source (fig 2, portion of 214 that extends from the line portion of 214 to the active layer 216a), electrically connected to the data line (line portion of 214) and the first semiconductor channel layer (216a); and 
a first drain (220a), electrically connected to the first semiconductor channel layer (216a);
a first pixel electrode (218a), electrically connected to the first drain (220a);
a second active device (active device comprising semiconductor/active region 216b, gate portion of 212b and source region portion connected to S2 and drain portion 220b), comprising:
a second semiconductor channel layer (216b), wherein the first semiconductor channel layer (216b) is connected to a source region (S2) of 
a second gate (fig 2, portion of 212b overlapped with semiconductor channel 216b), overlapped with the second semiconductor channel layer (216b) and electrically connected to the second scan line (line portion of 212b), wherein the first gate and the second gate are completely located between the first scan line and the second scan line (fig 2, first scan line 212a and second scan line 212b define a region between each other that includes the region from the outer edge of each line, facing away from each other; the first gate and second gate are the portions of the scan lines between the source and drain region of the TFTs and are therefore considered to be within the region located between the first scan line 212a and the second scan line 212b); and
a second drain (220b), electrically connected to the second semiconductor channel layer (216b); and 

Guo does not explicitly disclose that the first and second semiconductor channel regions are formed as a same layer, however, Guo does show that these semiconductor channel regions are formed in the same level.  
Nonetheless, Lee discloses wherein two semiconductor channel regions are formed in the same level and they are the same semiconductor material and thus the same layer (fig 7, semiconductor channel regions 131b and 131a formed in the same layer).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the semiconductor channel regions of Guo as the same semiconductor layer since this will simplify the manufacturing processes and allow for the devices to be made more quickly with less processing steps. 

As to claim 21, Guo in view of Lee discloses the active device substrate of claim 20 (paragraphs above).
Guo does not disclose a capacitor electrode, overlapped with the first semiconductor channel layer.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the capacitor of Lee in the display device of Guo since this will charge storage in the pixel element which would improve the display characteristics.  

As to claim 22, Guo in view of Lee discloses the active device substrate of claim 21 (paragraphs above).
Lee further discloses wherein a first drain is overlapped with the capacitor electrode (fig 3, electrode 132 over drain of T4). 

As to claim 23, Guo in view of Lee discloses the active device substrate of claim 21 (paragraphs above).
Lee further discloses wherein an extending direction of the capacitor electrode (132), an extending direction of a first scan line (151) an extending direction of a second scan line (152) are substantially the same (each line extends horizontally shown in figure 3). 

As to claim 27, Guo in view of Lee discloses the active device substrate of claim 20 (paragraphs above).
Guo further discloses wherein the first active device (active device comprising semiconductor/active region 216a, gate portion of 212a and source region portion connected to 214 and drain portion 220a) and the second active device (active device comprising semiconductor/active region 216b, gate portion of 212b and source region portion connected to S2 and drain portion 220b) are located between the first scan line (212a) and the second scan line (212b).  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Lee, and further in view of Sato (US Pub. No. 2008/0017866 A1). 

As to claim 28, Guo in view of Lee discloses the active device substrate of claim 20 (paragraphs above).
Guo in view of Lee do not disclose wherein the first gate comprises:
a first extending part, connected to a first scan line; and 
a first branch part, connected to the first extending part and having an included angle with the first extending part, wherein the first extending part 
Nonetheless, Sato discloses wherein a first gate (fig 2, gate 105) comprises:
a first extending part (portion of gate 105 extending horizontally that is over semiconductor region 101), connected to a first scan line (extending portion of 105 not over the semiconductor region 101); and 
a first branch part (curved portion of 105), connected to the first extending part (horizontal extending portion of 105) and having an included angle with the first extending part (90 degree angle), wherein the first extending part (upper portion of 105 over semiconductor layer 101) and the first branch part (curved portion of 105) are respectively overlapped with a first semiconductor channel layer (101). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the scan line with the curved portion and double overlapping regions of the semiconductor of Sato in the TFT of Guo in view of Lee since this will reduce the leakage current between the source and drain regions of the TFT.  

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest: a first island structure, located on the first drain; a second island structure, located on the second drain; and a first insulating layer, covering the first island structure, the second island structure and the data line, wherein the first pixel electrode is electrically connected to the first drain through a first opening, and the second pixel electrode is electrically connected to the second drain through a second opening, the first opening penetrates through the first island structure and the first insulating layer, and the second opening penetrates through the second island structure and the first insulating layer, as recited in claim 1.  Claims 2-5 and 7-12 include the allowable subject matter of claim 1.  

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.

Applicant argued that Guo does not teach that the gates of TFT 216a and 216b are not completely located between a first scan line 212a and a second scan line 212b.  
Examiner disagrees because the region between the first scan line 212a and the second scan line 212b is considered to be the region from the outer edge of each line.  Therefore, the gate region of the conductive line is shown to be completely between these two lines. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/14/2021